      Case 3:21-cv-00185-LC-EMT Document 13 Filed 08/05/21 Page 1 of 2



                                                                          Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


BRUCE WILLIAMS,
    Petitioner,

vs.                                          Case No.: 3:21cv185/LAC/EMT

SEC’Y FLA. DEP’T OF CORR.,
     Respondent.
___________________________________/

                                     ORDER

      The chief magistrate judge issued a Report and Recommendation on July 2,

2021 (ECF No. 12).       The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

12) is adopted and incorporated by reference in this order.

      2.     Respondent’s motion to dismiss (ECF No. 9) is GRANTED; and the

petition for writ of habeas corpus (ECF No. 1) is DISMISSED with prejudice as

untimely.
       Case 3:21-cv-00185-LC-EMT Document 13 Filed 08/05/21 Page 2 of 2



                                                                             Page 2 of 2

       3.     A certificate of appealability is DENIED.

       4.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 5th day of August, 2021.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:21cv185/LAC/EMT
